EXHIBIT 10.2
 
INCENTIVE STOCK OPTION AGREEMENT
Pursuant to the
United Fuel & Energy Corporation
2005 Equity Incentive Plan


 

Name of Optionee:   William C. Bousema       Date of Grant:   September 16, 2008
      Number of Shares:   150,000       Exercise Price Per Share:   $0.70      
Expiration Date:   September 16, 2018

 
This Incentive Stock Option Agreement (this “Option Agreement”), is made as of
September 16, 2008 between United Fuel & Energy Corporation, a Nevada
corporation (the “Company”), and the above-named individual, an employee of the
Company or one of its Subsidiaries (the “Optionee”), to record the granting of
an incentive stock option pursuant to the Company’s 2005 Equity Incentive Plan
(the “Plan”). Terms used herein that are defined in the Plan shall have the
meanings ascribed to them in the Plan. If there is any inconsistency between the
terms of this Option Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms herein.
 
1.  Grant of Option. The Company hereby grants to the Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified above
(the “Option”). The Option Shares shall be purchasable from time to time during
the option term specified in Section 2 at the Exercise Price. This Option is
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Code (“Incentive Stock Option”). However, notwithstanding such designation,
to the extent that the aggregate Fair Market Value of Shares subject to Options
designated as Incentive Stock Options which become exercisable for the first
time by the Optionee during any calendar year (under all plans of the Company or
any Parent or Subsidiary) exceeds $100,000, such excess Options, to the extent
of the Shares covered thereby in excess of the foregoing limitation, shall be
treated as Non-Statutory Options. For this purpose, Incentive Stock Options
shall be taken into account in the order in which they were granted, and the
Fair Market Value of the Shares shall be determined as of the date the Option
with respect to such Option Shares is awarded. For purposes hereof,
“Non-Statutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
2.  Option Term. Unless the Optionee directly or by attribution owns more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any Parent or Subsidiary of the Company, this Option shall
have a term of ten (10) years measured from the Grant Date and shall accordingly
expire at the close of business on the Expiration Date, unless sooner terminated
in accordance with Section 5. If the Optionee owns more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
any Parent or Subsidiary of the Company, then this Option shall have a term of
five (5) years measured from the Grant Date.
 
 
1

--------------------------------------------------------------------------------

 
 
3.  Limited Transferability. During Optionee’s lifetime, this Option shall be
exercisable only by Optionee and shall not be assignable or transferable other
than by will or by the laws of descent and distribution following Optionee’s
death.
 
4.  Dates of Vesting. This Option shall become exercisable for the Option Shares
in twelve equal quarterly installments on the last day of each calendar quarter
beginning on December 31, 2008. As the Option becomes exercisable for such
installments, those installments shall accumulate and the Option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the option term under Section 5.
 
5.  Cessation of Service. The option term specified in Section 2 shall terminate
(and this Option shall cease to be outstanding) prior to the Expiration Date
should any of the following events occur:
 
(a)  If the Optionee’s service as an employee of the Company is terminated (i)
by the Company without Cause (as the term “Cause” is defined in that certain
Employment Agreement between the Company and the Optionee dated the date hereof
(the “Employment Agreement”)), or (ii) by the Optionee for Good Reason (as the
term “Good Reason” is defined in the Employment Agreement), then the unvested
portion of this Option shall fully vest and this Option may be exercised in full
but must be exercised by the Optionee no later than twelve (12) months after the
date the Optionee’s employment is terminated (and in no event later than the
Expiration Date).
 
(b)  If the Optionee’s service as an employee of the Company is terminated
because of the Optionee’s death or Disability (as the term “Disability” is
defined in the Employment Agreement), then the unvested portion of this Option
shall fully vest and this Option may be exercised in full but must be exercised
by the Optionee (or the Optionee’s legal representative or authorized assignee)
no later than six (6) months after the date the Optionee’s employment is
terminated (and in no event later than the Expiration Date).
 
(c)  If the Optionee’s service as an employee of the Company is terminated (i)
by the Company for Cause (as the term “Cause” is defined in the Employment
Agreement), or (ii) by the Optionee without Good Reason (as the term “Good
Reason” is defined in the Employment Agreement), neither the Optionee, the
Optionee’s estate nor such other person who may then hold this Option shall be
entitled to exercise it as to any shares on or after the date the Optionee’s
employment is terminated.
 
6.  Incentive Stock Option Provisions.
 
(a)  Change in Status of Optionee. In the event of the Optionee’s change in
status from an Employee to any other status of Director or Consultant, with
respect to any Incentive Stock Option that shall remain in effect after a change
in status from Employee to Director or Consultant, such Incentive Stock Option
shall cease to be treated as an Incentive Stock Option and shall be treated as a
Non-Statutory Option on the day three (3) months and one (1) day following such
change in status. Except as provided in Sections 6(b) and (c) below, to the
extent that the Option was unvested on the Termination Date, or if the Optionee
does not exercise the vested portion of the Option within the Post-Termination
Exercise Period, the Option shall terminate. For purposes hereof: “Employee”
means any person, including an Officer or Director, who is an employee of the
Company or any Related Entity; the payment of a director’s fee by the Company or
a Related Entity shall not be sufficient to constitute “employment” by the
Company; “Director” means a member of the Board or the board of directors of any
Related Entity; “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity; and
“Related Entity” means any Parent, Subsidiary and any business, corporation,
partnership, limited liability company or other entity in which the Company, a
Parent or a Subsidiary holds a substantial ownership interest, directly or
indirectly.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Disability of Optionee. In the event the Optionee’s service as an employee
of the Company is terminated as a result of his Disability (as the term
“Disability” is defined in the Employment Agreement), the Optionee may, but only
within six (6) months from the date the Optionee’s employment is terminated (and
in no event later than the Expiration Date), exercise the amount of the Option,
including any amount that was not vested on the date the Optionee’s employment
was terminated; provided, however, that if such Disability is not a “disability”
as such term is defined in Section 22(e)(3) of the Code and the Option is an
Incentive Stock Option, such Incentive Stock Option shall cease to be treated as
an Incentive Stock Option and shall be treated as a Non-Statutory Option on the
day three (3) months and one (1) day following date the Optionee’s employment
was terminated. In addition, in the event that the Optionee exercises any
portion of the Option that was not vested on the date the Optionee’s employment
was terminated, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Statutory Option. To the
extent that the Optionee does not exercise the Option within the time specified
herein, the Option shall terminate.
 
(c)  Death of Optionee. In the event the Optionee’s service as an employee of
the Company is terminated as a result of his death, or in the event of the
Optionee’s death during the Post-Termination Exercise Period, the Optionee’s
estate, or a person who acquired the right to exercise the Option by bequest or
inheritance, may exercise the amount of the Option, including any amount that
was not vested on the date the Optionee’s employment was terminated, within six
(6) months from the date of death (but in no event later than the Expiration
Date). In the event that the Optionee’s estate, or a person who acquired the
right to exercise the Option by bequest or inheritance exercises any portion of
the Option that was not vested on the date the Optionee’s employment was
terminated, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Statutory Option. To the
extent that the Option is not exercised within the time specified herein, the
Option shall terminate. “Post-Termination Exercise Period” means the period
specified in this Agreement commencing on the date of termination of the
Optionee’s service as an employee (other than termination by the Company for
Cause or termination by the Optionee without Good Reason), during which the
Optionee or the Optionee’s estate, or a person who acquired the right to
exercise the Option by bequest or inheritance, as the case may be, may exercise
the Option.
 
(d)  Transferability of Option. The Option, if an Incentive Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of the Optionee only
by the Optionee. The Option, if a Non-Statutory Option may be transferred by
will, by the laws of descent and distribution, and to the extent and in the
manner authorized by the Committee, to members of the Optionee’s Immediate
Family.  The terms of the Option shall be binding upon the executors,
administrators, heirs and successors of the Optionee. “Immediate Family” means
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law and shall also include adoptive relationships.
 
 
3

--------------------------------------------------------------------------------

 
 
7.  Adjustment in Option Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this Option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.
 
8.  Shareholder Rights. The holder of this Option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased shares.
 
9.  Manner of Exercising Option.
 
(a)  In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, the Optionee (or
any other person or persons exercising the Option) must take the following
actions:
 
(i)  Execute and deliver to the Company a written notice setting forth the
number of Option Shares for which the Option is exercised.
 
(ii)  Pay the aggregate Exercise Price for the purchased shares in cash or in
one or more of the following forms:
 
(A)  by cancellation of indebtedness of the Company to the Optionee;
 
(B)  if approved by the Committee, by surrender of shares that either: (1) have
been owned by the Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by the Optionee in the public market; or
 
(C)  with respect only to purchases upon exercise of an Option, and provided
that a public market for the Company’s stock exists:
 
i.  through a “same day sale” commitment from the Optionee and a broker-dealer
that is a member of the Financial Industry Regulatory Authority (FINRA Dealer)
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the Option Shares so purchased to pay for the Exercise Price, and
whereby the FINRA Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or
 
ii.  through a “margin” commitment from the Optionee and a FINRA Dealer whereby
the Optionee irrevocably elects to exercise the Option and to pledge the Option
Shares so purchased to the FINRA Dealer in a margin account as security for a
loan from the FINRA Dealer in the amount of the Exercise Price, and whereby the
FINRA Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or
 
(D)  by any combination of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)  Payment of the Exercise Price must accompany the written notice delivered
to the Company in connection with the Option exercise.
 
(iv)  Furnish to the Company appropriate documentation that the person or
persons exercising the Option (if other than Optionee) have the right to
exercise this Option.
 
(v)  Execute and deliver to the Company such written representations as may be
requested by the Company in order for it to comply with the applicable
requirements of federal and state securities laws.
 
(vi)  Make appropriate arrangements with the Company for the satisfaction of all
federal, state and local income and employment tax withholding requirements
applicable to the Option exercise.
 
(b)  As soon as practical after the Exercise Date, the Company shall issue to or
on behalf of the Optionee (or any other person or persons exercising this
Option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.
 
(c)  In no event may this Option be exercised for any fractional shares.
 
10.  Corporate Transactions.  
 
(a)  Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, this Option shall
terminate subject to the provisions of this Section 10. Notwithstanding the
foregoing, this Option shall not terminate to the extent that it is Assumed in
connection with the Corporate Transaction. “Assumed” means that pursuant to a
Corporate Transaction either (i) the Award is expressly affirmed by the Company
or (ii) the contractual obligations represented by the Award are expressly
assumed (and not simply by operation of law) by the successor entity or its
Parent in connection with the Corporate Transaction with appropriate adjustments
to the number and type of securities of the successor entity or its Parent
subject to the Award and the exercise or purchase price thereof which at least
preserves the compensation element of the Award existing at the time of the
Corporate Transaction as determined in accordance with the instruments
evidencing the agreement to assume the Award. “Corporate Transaction” shall
mean:
 
(i)  a dissolution or liquidation of the Company;
 
(ii)  a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Option is assumed,
converted or replaced by the successor corporation, which assumption will be
binding on the Optionee);
 
(iii)  a merger in which the Company is the surviving corporation but after
which the stockholders of the Company immediately prior to such merger (other
than any stockholder that merges, or which owns or controls another corporation
that merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company;
 
(iv)  the sale of substantially all of the assets of the Company; or
 
 
5

--------------------------------------------------------------------------------

 
 
(v)  the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction (other than a
tender offer or similar transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the Option
is assumed, converted or replaced by the successor corporation, which assumption
will be binding on the Optionee). 
 
(b)  Acceleration of Award Upon Corporate Transaction. In the event of a
Corporate Transaction: 
 
(i)  for the portion of the Award hereunder that is Assumed or replaced by the
successor entity with a comparable award, then this Award (if Assumed), the
replacement award (if replaced) automatically shall become fully vested and
exercisable for all of the Shares at the time represented by such Assumed or
replaced portion of the Award, immediately upon Termination of the Optionee’s
service if such service is Terminated by the successor company or the Company
without Cause within twelve (12) months after the Corporate Transaction; and 
 
(ii)  for the portion of the Award hereunder that is neither Assumed nor
replaced by the successor entity with a comparable award, such portion of this
Award shall automatically become fully vested and exercisable for all of the
Shares at the time represented by such portion of this Award, immediately prior
to the specified effective date of such Corporate Transaction, provided that the
Optionee’s service has not Terminated prior to such date.  
 
11.  Compliance with Laws and Regulations.
 
(a)  The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market or
Over-the-Counter Bulletin Board, if applicable) on which the Common Stock may be
listed for trading at the time of such exercise and issuance.
 
(b)  The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this Option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.
 
12.  Section 409A Limitation. In the event the Administrator determines at any
time that this Option has been granted with an exercise price less than Fair
Market Value of the Shares subject to the Option on the date the Option is
granted (regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value, or is materially modified
at a time when the Fair Market Value exceeds the exercise price), or is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, notwithstanding any provision of the
Plan or this Option Agreement to the contrary, the Option shall satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code, in accordance with the Plan. The specified exercise
date and term shall be the default date and term specified in the Plan.
Notwithstanding the foregoing, the Company shall have no liability to any
Optionee or any other person if an Option designated as an Incentive Stock
Option fails to qualify as such at any time or if an Option is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the terms of such Option do not satisfy the additional
conditions applicable to nonqualified deferred compensation under Section 409A
of the Code and the Plan.
 
 
6

--------------------------------------------------------------------------------

 
 
13.  Successors and Assigns. Except to the extent otherwise provided in Section
3 and 6, the provisions of this Option Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and the
Optionee, the Optionee’s assigns and the legal representatives, heirs and
legatees of the Optionee’s estate.
 
14.  Notices. Any notice required to be given under this Option Agreement shall
be in writing and shall be deemed effective upon personal delivery or three (3)
days after deposit in the U.S. mail, registered or certified, postage prepaid
and properly addressed to the party entitled to such notice. Any notice required
to be given to the Company under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal corporate offices. Any
notice required to be given or delivered to the Optionee shall be in writing and
addressed to the Optionee at the address indicated below the Optionee’s
signature line on the Grant Notice or at such other address as the Optionee may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Option Agreement.  
 
15.  Construction. This Option Agreement and the Option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.
 
16.  Governing Law; Venue. The interpretation, performance and enforcement of
this Option Agreement shall be governed by the laws of the State of Nevada
without resort to that State’s conflict-of-laws rules. For the purpose of
litigating any dispute that arises under this Option Agreement, the parties
hereby consent to exclusive jurisdiction in California and agree that such
litigation shall be conducted in the federal or state courts located in Orange
County, California. 
 
17.  Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of an Option is a one-time benefit which does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options; (b) all determinations with respect to any such future grants,
including, but not limited to, the times when the Option shall be granted, the
number of Shares subject to each Option, the Option Price, and the times when
each Option shall be exercisable, will be at the sole discretion of the Company;
(c) if the Optionee is an Employee, the Optionee’s participation in the Plan
shall not create a right to further or continued employment with the Optionee’s
employer and shall not interfere with the ability of the Optionee’s employer to
terminate the Optionee’s employment relationship at any time with or without
cause; (d) the Optionee’s participation in the Plan is voluntary; (e) the Option
is not part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits, or similar payments; (f)
the future value of the Shares underlying the Options is unknown and cannot be
predicted with certainty; (g) if the underlying Shares do not increase in value,
the Option will have no value; and (h) the ability of the Optionee to sell
Shares acquired pursuant to this Option may be limited by applicable securities
laws.
 
18.  Grant/Exercise Subject to Applicable Regulatory Approvals. Any grant of
Options under the Plan is specifically conditioned on, and subject to, any
required regulatory approvals. If necessary approvals for the grant or exercise
are not obtained, the Options may be cancelled or rescinded, or they may expire,
as determined by the Company in its sole and absolute discretion. The Company
may restrict the exercise of any Option if the Shares issuable pursuant to the
Option have not yet been registered pursuant to the Securities Act of 1933, as
amended; provided, however, this limitation shall not apply during the six (6)
months immediately prior to the Expiration Date or if the Optionee agrees in
writing that the Shares issuable upon the exercise will be restricted securities
and bear a restrictive legend.
 
 
7

--------------------------------------------------------------------------------

 
 
19.  Electronic Signatures. Delivery of a copy of this Option Agreement bearing
an original signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature. “Originally
signed” or “original signature” means or refers to a signature that has not been
mechanically or electronically reproduced.
 
[Remainder of page intentionally left blank; signature page to follow]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Option Agreement on the Date
of Grant first written above.
 
 
COMPANY:
 
UNITED FUEL & ENERGY CORPORATION
a Nevada corporation
 


By: /s/ Frank P. Greinke                                                 
Name: Frank P. Greinke
Title: President and Chief Executive Officer


 


OPTIONEE:




/s/ William C. Bousema                                                 
WILLIAM C. BOUSEMA


Address: ______________________________    
_______________________________
_______________________________
 
 
[Signature page to Incentive Stock Option Agreement]
 
 
9

--------------------------------------------------------------------------------

 